DETAILED ACTION
Non-final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 18, 29 and 35 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7, 18, 29 and 35 has same limitation and depend on same independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Considering Prong 1 of the 101 analysis, the claims 1, 12 and 23 recite mathematical manipulation steps that is used to” consolidating a per-feature statistical analysis for the sensor data into one or more global or region aggregates; using random projection to reduce dimensionality of the sensor data into the global or region aggregates and to interpret projections as generated Monte Carlo estimates of the aggregates; and performing anomaly identification using a result of global or region hypothesis testing” . Considering Prong 1 of the 101 analysis, the limitations in claims 1, 12 and 23 recite an abstract idea, in particular a mathematical manipulation process, a set of concepts that may be performed by mathematical algorithm (such may consolidating step using statistical analysis, using random projection step using Monte Carlo estimates and performing step using hypothesis testing) considering.  Considering Prong 1 of the 101 analysis, the claim 34 recites mathematical manipulation steps that is used to” reducing dimensionality of the sensor data to generate reduced dimensionality data; constructing a MSET (Multivariate State Estimation Technique) model using the reduced dimensionality data; performing hypothesis testing using a single hypothesis; and performing anomaly identification using a result of the hypothesis 
Thus, the claims recite mental step with mathematical manipulation steps. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. Though, in claims 12 and 18, they include the use of a processor, a memory device for storage, based executing the mathematical manipulation steps. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the processor, device/ Apparatus and making the stored data available to a mathematical represents the implementation of the abstract idea on a computer using generic computer processing components.  The claim as a whole does not represent an improvement in the functioning of a computer as a computer per se; instead the claim as a whole appears to merely use the computer (see, a formula for computing an alarm limit Flook; organizing information through mathematical correlations, Digitech).  
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mathematical manipulation steps using a mental step/ insignificant extra-solution activity based result, there is no the additional element in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the 
Similar analysis of the other claims reach the same conclusion.  Dependent claims 2-11, 13-22, 24-33 and 35-37 recite further details of combination of abstract idea of mathematical manipulation and an insignificant extra-solution activity (data-gathering). Therefore, Dependent Claims 2-11, 13-22, 24-33 and 35-37 recite further details of abstract idea of mathematical manipulation steps with as cited in Claims 1, 12, 23 and 34, without any practical application and inventive concepts.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Fathieh et al .(US 2021/0212582) disclose the used Monte Carlo simulations to generate synthetic signals with powerline noise. The components of the waves (i.e., amplitude, frequency, and phase) were randomly sampled from the pools given in Equations 7 and 8. The study randomly sampled the waves frequency components (fi) (with replacement) from a low-to-moderate frequency pool with uniform distribution, ranging between 0 to 55 Hz with the same resolution of the PSR signal, i.e., 0.005 Hz (the frequency sub-band that contains most of the biopotential energy).
b) Lenser et al. (US 2008/0027591) disclose utilizes a Monte Carlo Localization algorithm for localization, which works by maintaining a probability distribution over remote vehicle positions. Monte Carlo Localization is described in: (1) Dieter Fox, Markov Localization: A Probabilistic Framework for Mobile Robot Localization, and Navigation, Ph.D. Thesis, Department of Computer Science, University of Bonn, 
c) Maier et al. (US 2022/0012874) disclose classification plotted in 2D on top of 2D projection of principal components of the simulations performed using the Monte Carlo method applied to the multilayer tissue model in a manner as described above. As can be seen in FIG. 27, the spectra associated with “before clamping” form a separate cluster from the spectra associated with “during clamping”. In this case the “after unclamping” also forms a cluster that seems to overlap with the cluster from “before clamping”, but this may or may not be representative. The important point is that all three situations form clusters with the main distinction being the separation between the clusters “before clamping” and “after clamping”. This difference can be captured by a machine learning based classifier.
d) Kamulete et al. (US 2020/0410403) disclose systems and methods for D-SOS, as disclosed herein, provide a framework for two-sample outlier tests. In an aspect, D-SOS chases the tails. It is contemplated that D-SOS can interrogate or confront the data with more pertinent hypotheses. Based on the scoring function, D-SOS can revert to acting like a test of equal distribution but it can also venture well beyond that. To combat false alarms, D-SOS can have a built-in conservative bias by putting less weights on regions where differences are unlikely to be evidence of decline. D-SOS may also offer the opportunity to bring to bear prior knowledge into the design of the scoring function in order to test specific hypotheses.
e) li et al. (US 2019/0310617) disclose The system then performs a “detection operation” on the residuals 114 by using SPRT module 116 to detect anomalies and 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
M.K.I

/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864